Case 17-26784        Doc 37     Filed 05/13/19     Entered 05/13/19 15:48:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26784
         Edward Taylor Betts

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/07/2017.

         2) The plan was confirmed on 11/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/11/2019.

         5) The case was Converted on 04/16/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26784             Doc 37            Filed 05/13/19    Entered 05/13/19 15:48:29                 Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $4,938.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                                $4,938.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,930.11
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $231.22
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $3,161.33

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 Adtalem Global Education                   Unsecured      1,872.00       1,872.38         1,872.38           0.00       0.00
 American InfoSource LP as agent for        Unsecured           0.00      1,549.60         1,549.60           0.00       0.00
 Bureaus Investment Group Portfolio No 15   Unsecured      1,407.00       1,407.96         1,407.96           0.00       0.00
 Certegy                                    Unsecured         939.51           NA               NA            0.00       0.00
 Chase Card                                 Unsecured      5,553.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      1,000.00       1,096.00         1,096.00           0.00       0.00
 Confie Premium Finance                     Unsecured          79.00           NA               NA            0.00       0.00
 Creditors Discount & A                     Unsecured         470.00           NA               NA            0.00       0.00
 Department Stores National Bank            Unsecured         440.00        440.75           440.75           0.00       0.00
 Discover Bank                              Unsecured         689.00      1,452.34         1,452.34           0.00       0.00
 Doubek Medical Supply                      Unsecured           0.00           NA               NA            0.00       0.00
 Foundation For Emergency Svcs              Unsecured         470.00           NA               NA            0.00       0.00
 Geico                                      Unsecured         193.00           NA               NA            0.00       0.00
 Illinois Tollway                           Unsecured         100.00           NA               NA            0.00       0.00
 Midland Funding LLC                        Unsecured         986.00      1,186.07         1,186.07           0.00       0.00
 Midland Funding, LLC                       Unsecured      1,186.00            NA               NA            0.00       0.00
 Portfolio Recovery Assoc.                  Unsecured      1,396.09            NA               NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured      1,396.00       1,396.09         1,396.09           0.00       0.00
 Portfolio Recovery Associates              Unsecured      1,942.00       1,942.87         1,942.87           0.00       0.00
 Progressive                                Unsecured         377.00           NA               NA            0.00       0.00
 Santander Consumer USA                     Secured       11,068.72     10,969.10        10,969.10       1,016.93     759.74
 United States Dept Of Education            Unsecured     22,163.00     22,224.22        22,224.22            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26784        Doc 37      Filed 05/13/19     Entered 05/13/19 15:48:29             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,969.10          $1,016.93           $759.74
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,969.10          $1,016.93           $759.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,568.28               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,161.33
         Disbursements to Creditors                             $1,776.67

 TOTAL DISBURSEMENTS :                                                                       $4,938.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
